Campbell, C. J.,
delivered the opinion of the court.
The record, fails to show that the inquisition of damages was made by twelve freeholders or householders summoned by *97the sheriff, as required by law. This is a fatal defect in the proceedings. Allen v. The Board of Levee Commissioners, 57 Miss. 163.
That the same jury assessed the damages as to the lands of different persons, all of whom were embraced in one proceeding, xyas unobjectionable. The statute does not require a different jury for each land-owner, and it would be both inconvenient and expensive.
Judgment affirmed.